590 So. 2d 574 (1991)
J. Roslyn LEMMON
v.
Harry F. CONNICK, District Attorney for the City of New Orleans.
No. 91-CC-2377.
Supreme Court of Louisiana.
December 13, 1991.
*575 PER CURIAM.
The writ is granted and the judgment of the court of appeal is reversed. La.R.S. 44:3, listing the exceptions to the general rule that records held by public bodies are public, exempts from disclosure "[r]ecords pertaining to pending criminal litigation or any criminal litigation which can be reasonably anticipated, until such litigation has been finally adjudicated or otherwise settled." (West 1982). Post conviction relief, which the respondent argued is contemplated by relator's client, is not "criminal litigation" within the meaning of this section of the Public Records Act. The reasons for this conclusion were well stated by the court of appeal in Harrison v. Norris, 569 So. 2d 585 (La.App. 2d Cir.1990). Insofar as Bizal v. Connick, 489 So. 2d 343 (La.App. 4th Cir.1986) is inconsistent, it is disapproved. The respondent is ordered to produce records in its possession and not otherwise privileged.
LEMMON, J., recused.
MARCUS and COLE, JJ., dissent with reasons.
MARCUS and COLE, JJ. dissent, agreeing with the decision of Bizal v. Connick, 489 So. 2d 343 (La.App. 4th Cir.1986) and the dissents in Harrison v. Norris, 569 So. 2d 585 (La.App. 2d Cir.1990).